Beck, J.
In case of suit against a non-resident insurance company under the facts and circumstances set forth in the foregoing statement of the facts preliminary to the question in regard to which the Court of Appeals has asked the instructions of this Court, under the decision in the case of Peters v. Queen Insurance Company, ante, 440 (73 S. E. 664), the method of perfecting service by process is pointed out by the statute. Under the provisions of § 2563 of the Civil Code the city court of LaGrange had jurisdiction of the subject-matter and of the defendant, inasmuch as the defendant had an agency at LaGrange, in said county, at the time of the execution of the contract sued on. The person who was the agent of the company at the time of the execution of the contract had ceased to represent the defendant company as its agent prior to the bringing of this suit; consequently, service upon him of the process was entirely nugatory. The method of service in the case as it stood at the time of bringing the suit is clearly pointed out in Civil Code, § 2564, and could be effected by leaving a copy of the original suit and process at the agency or place of doing business of the company at the time of the making of the contract out of -which said suit arose. Inasmuch as the statute provides, under the decision which we have referred to above, a plain method of perfecting service in the county where the suit was brought, there was no necessity or authority for the issuance of the second original for service upon a person resident in another county who had been 'designated by the defendant company as its agent and attorney upon whom service could be made. The necessity which the court recognized in the case of Devereux V. Atlanta Railway & Power Company, 111 Ga. 855 (36 S. E. 939), as a ground for the court’s exercising a power to take proper steps to have service made because of a lack of a provision in the statute for the same, did not exist here. It was not necessary for the court or its officers to travel out of the statute in order to assert its jurisdiction by causing its process to be served on an officer or agent of the defendant in person. Inasmuch as there was no serv*450ice in the one way provided for in the section of the code last cited, and the only way in which, under the circumstances set forth in the recital of facts preliminary to the submission of the question by the Court of Appeals, service could be effected, the court had not acquired such jurisdiction of the person of the defendant as would authorize it to proceed with the trial of the suit, and the question of the Court of Appeals must therefore be answered in the negative.

All the Justices concur, except Hill, J., not presiding.